Abatement Order filed November 18, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00640-CR
                                   ____________

             EX PARTE MICHAEL BRENT SEWELL, Appellant




                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1457597

                            ABATEMENT ORDER

      Appellant timely appealed from the denial of his application for writ of
habeas corpus. On July 29, 2015, the trial court clerk filed the clerk’s record,
which did not contain a certification of appellant’s right to appeal. See Tex. R.
App. P. 25.2(a)(2), 34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex.
Crim. App. 2005) (“The court of appeals must dismiss an appeal if a certification
showing that the defendant has the right to appeal is not made a part of the
appellate record.”). We therefore abate the case and order the trial court to execute
a certification of appellant’s right to appeal. See Tex. R. App. P. 34.5(c)(2), 37.1,
44.4; Cortez v. State, 420 S.W.3d 803, 806–07 (Tex. Crim. App. 2013).

      An appeal must be dismissed if a certification showing that the defendant
has the right of appeal has not been made part of the record. Tex. R. App. P.
25.2(d); Dears, 154 S.W.3d at 613. In connection with this record, pursuant to Tex.
R. App. P. 37.1 and 44.4, we abate this appeal and direct the trial court to file a
certification of the defendant’s right of appeal with the trial court clerk and direct
the clerk to prepare and file a supplemental clerk’s record containing the corrected
certification with this court within 30 days of the date of this order.

                                               PER CURIAM